Plaintiff in error was tried and convicted upon an information, which charged that he did willfully and unlawfully point at and towards one A.B. Hoblett, a certain deadly weapon, to wit, a shot gun. On April 28, 1913, judgment was entered, and he was sentenced to be confined in the county jail for a term of three months and to pay a fine of fifty dollars. To reverse this judgment an appeal was perfected. Plaintiff in error has filed a motion to dismiss his appeal herein. The motion to dismiss is sustained.